Osborne, J.
Plaintiff brought this action to recover $400 for commissions-alleged to have been earned by him as a broker in procuring a purchaser for certain real estate of which defendant was part owner. Plaintiff, on the trial, testified that a special agreement was made with him by defendant to pay the sum claimed, in case plaintiff obtained a purchaser for the property at a price which defendant fixed, and he also proved that he procured purchasers for the property ready, able, and willing to pay the defendant’s price,, and that defendant refused to sell at the price which he had named. Defendant-denied the special agreement, and also claimed that he had never fixed a price-at which he would be willing to sell. Plaintiff had a verdict, and from the-judgment entered thereon and the order denying a motion for a new trial defendant appeals. We think that the issues were properly submitted to the-jury for their determination, and, after a careful perusal of the evidence, we-can see no reason for interfering with the verdict. Plaintiff’s evidence and-that adduced on his behalf, if uncontradicted, established his claim. Defend*753ant’s evidence was in direct conflict with that of the plaintiff, and the questions at issue between the parties were determined by the jury in favor of the plaintiff. The charge of the learned trial judge is not printed in the case on appeal, no exception appears thereto, and we may, therefore, assume that the jury were properly instructed as to the law applicable to the case. The jury having found in favor of the plaintiff on the matters of fact in dispute, we think that the verdict should be upheld. Judgment and order denying new trial affirmed, with costs.